 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 19-CR-00115-LJO-SKO
12                                Plaintiff,             STIPULATION TO VACATE TRIAL DATE;
                                                         GOOD CAUSE
13                          v.
                                                         DATE: January 14, 2020
14   JUSTIN L. ANDERSON,                                 TIME: 8:30 a.m.
                                                         COURT: Hon. Lawrence J. O'Neill
15                                Defendant.
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for trial on January 14, 2020.

21          2.     By this stipulation, defendant now moves to vacate the trial date and set the matter for a

22 status conference on January 21, 2020.

23          3.     The parties agree and stipulate, and request that the Court find the following:

24                 a)      Last week, on December 6, 2019, the undersigned was appointed as counsel for

25          the defendant, after the Court granted the defendant’s prior counsel’s motion to be relieved.

26          (ECF # 71, 72, 73, 76). Counsel for defendant needs time to review the discovery in this case,

27          consult with his client, explore a possible resolution for the case, and prepare for trial. Counsel

28          cannot be ready for trial on January 14, 2020.


      STIPULATION TO VACATE TRIAL; SET STATUS             1
30    CONFERENCE
 1                b)      Counsel for defendant believes that failure to grant the above-requested

 2        continuance would deny him/her the reasonable time necessary for effective preparation, taking

 3        into account the exercise of due diligence.

 4                c)      Defendant is currently in the custody of the United States Marshals Service.

 5                d)      The government does not object to the continuance.

 6                e)      Based on the above-stated findings, the ends of justice served by continuing the

 7        case as requested outweigh the interest of the public and the defendant in a trial within the

 8        original date prescribed by the Speedy Trial Act.

 9                f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

10        et seq., within which trial must commence, the time period of January 14, 2020 to January 20,

11        2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

12        T4] because it results from a continuance granted by the Court at defendant’s request on the basis

13        of the Court’s finding that the ends of justice served by taking such action outweigh the best

14        interest of the public and the defendant in a speedy trial.

15 ///

16 ///

17 ///

18 ///

19 ///

20 ///
21 ///

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///

     STIPULATION TO VACATE TRIAL; SET STATUS            2
30   CONFERENCE
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
     Dated: December 10, 2019                                MCGREGOR W. SCOTT
 6                                                           United States Attorney
 7
                                                             /s/ JEFFREY A. SPIVAK
 8                                                           JEFFREY A. SPIVAK
                                                             Assistant United States Attorney
 9
10
     Dated: December 10, 2019                                /s/ Dan Harralson
11                                                           Dan Harralson
12                                                           Counsel for Defendant
                                                             JUSTIN L. ANDERSON
13                                                           (as approved by email 12/10/2019)

14

15

16                                          FINDINGS AND ORDER

17          IT IS SO FOUND

18
     IT IS SO ORDERED.
19

20
        Dated:     December 11, 2019                         /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
21

22

23

24

25

26
27

28

      STIPULATION TO VACATE TRIAL; SET STATUS            3
30    CONFERENCE
